UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6803



KEVIN L. CHOICE,

                                             Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLES CONDON,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-00-2496-18BD)


Submitted:   November 27, 2001            Decided:   January 24, 2002


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin L. Choice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin L. Choice appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Choice v. South Carolina, No. CA-00-2496-18BD (D.S.C. Apr. 30,

2001).   Although we grant Choice’s motion to amend his informal

brief, we dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2